UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6964


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

HASSAN HAMMOUD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:14-cr-00017-RDB-1; 1:15-cv-03239-RDB)


Submitted:   November 17, 2016              Decided:   December 12, 2016


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hassan Hammoud, Appellant Pro Se. Judson T. Mihok, Sandra
Wilkinson,   Assistant  United States Attorneys, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hassan Hammoud seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 motion.                      The order is not

appealable       unless       a    circuit       justice     or    judge     issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of     appealability         will    not    issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,     a     prisoner    satisfies     this    standard    by

demonstrating that “reasonable jurists would find the district

court’s    assessment        of    the    constitutional      claims      debatable    or

wrong.”        Slack    v.    McDaniel,      529    U.S.    473,   484     (2000);    see

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).                           When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Hammoud has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                           We

dispense       with    oral       argument    because       the    facts    and   legal

contentions      are    adequately        presented    in    the   materials      before

this court and argument would not aid the decisional process.

                                                                             DISMISSED

                                             2